Title: From George Washington to Ebenezer Hazard, 24 October 1782
From: Washington, George
To: Hazard, Ebenezer


                  Sir
                     Head Quarters 24th Octr 1782
                  
                  The Secretary at War has been consulted on the subject of your Letter & it is concluded for the present that the Dragoons shall continue to carry the Mail as they have done for some time past.
                  The Head Quarters of the Army will move in a day or two to Newburg.  I desire therefore that the Mail may in future be sent by Morris Town, from thence by the most direct road to Colonel Sewards then thro’ Warwick and Chester to Newburg.
                  Except the routes thro’ Hackets Town Sussex &c., which I do not propose, least it should be inconvenient to the people of Jersey the one above mentioned is the most direct and the safest road that can be taken—and tho I have before mentioned my desire that the Mail should be sent that way—it has always been opposed—I imagine on account of its being inconvenient to the Printers to distribute their papers—I must now however inform you that unless this route is taken I cannot confide in the Post for any Dispatches passing to or from Head Quarters—nor can the Dragoons be furnished as an Escort.  I am Sir Your most Obedt Servt
                  
                     Go: Washington
                     
                  
               